Citation Nr: 1125792	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in April 2004.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a June 2009 decision, the Board denied the appeal as to the cause of the Veteran's death.  She appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2010, the Veterans Court granted a joint motion of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the June 2009 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  The Veteran died in April 2004.  The amended death certificate states the cause of his death as aorta myocardial infarction due to coronary artery disease and posttraumatic stress disorder (PTSD).  

2.  The Veteran had service in the Republic of Vietnam during the time period between 1966 and 1968.  






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002 ; 38 C.F.R. § 3.303, 3.307, 3.312 (2010), 3.309(e) (2010 & 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Most, if not all, of the legal argument in this case has been about whether or not the Veteran's service connected PTSD caused his death, which the undersigned finds is no longer the imperative issue of this case, though no references was made to it by either party of the recent joint motion.

In the July 2010 joint motion, the Parties agreed that a medical opinion relied upon by the Board, with regard to whether the Veteran's PTSD caused his death was inadequate and that the Board must, on remand, secure an adequate medical opinion.  The Board finds this is no longer needed.

An August 2010 amendment to VA's regulation (well after the Board's June 2009 decision in this case) provides a presumption of service connection for ischemic heart disease due to exposure to Agent Orange during service for Veteran's who served in the Republic of Vietnam during certain years.  The Veteran in this case meets the requirements for that presumption.  Because his death was caused by ischemic heart disease and there is insufficient evidence to rebut the presumption, service connection for the cause of the Veteran's death can be granted based on operation of that presumption.  The Board, therefore, does not respond to the appellant representative's contentions regarding the Veteran's PTSD.  Given that the benefit sought, the cause of death of the Veteran, can be granted based on a change in the law which took place in the interim, the claim will be granted.  As the benefit is granted, it is not necessary to obtain yet another medical opinion.  The Board turns to a more detailed explanation of its decision.  

The law provides Dependency and Indemnity Compensation for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established for certain diseases by operation of a presumption. One such presumption involves exposure to an herbicide agent during active service.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).  During the pendency of the appellant's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e):  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The June 2009 Board decision has been vacated by the Veterans Court.  Hence, the appellant's claim was pending on August 31, 2010 and the amended rule is for application.  

Service personnel records are associated with the claims file.  These document that the Veteran participated in combat operations and other operations in the Republic of Vietnam in 1966 and 1967.  He is, thus, presumed to have been exposed to the herbicide agent "Agent Orange" during this service.  There is no evidence to the contrary.  

Where there is affirmative evidence to the contrary, or evidence to establish an intercurrent injury or disease which is a recognized cause of any of the diseases within the purview of 38 U.S.C.A. § 1116, had been suffered between the date of separation from service and the onset of any such diseases, or the disability is due to the veteran's own misconduct, service-connection pursuant to 38 U.S.C.A. § 1116 will not be in order.  38 U.S.C.A. § 1113 (West 1998).  

Evidence which may be considered in the rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time and inception of disease and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307 (d)(1).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

The Veteran died on April [redacted], 2004.  A death certificate issued in June 2004 lists the cause of the Veteran's death as aorta myocardial infarction due to coronary artery disease.  It also listed tobacco use and septicemia as significant conditions contributing to death, but not resulting in the underlying cause of death.  

In December 2004, the death certificate was amended at the request of the Veteran's kidney specialist, Dr. "R.O.," to add that the Veteran's aorta myocardial infarction was also caused by PTSD.  The basis of this finding is unclear.  

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling, an upper respiratory condition, evaluated as noncompensable; and hearing loss, evaluated as noncompensable, for a combined disability rating of 70 percent.  At his death, the Veteran was also receiving total disability based on individual unemployability, which was granted in an August 2003 rating decision and assigned an effective date of December 1998.  

The death certificate is sufficient evidence to establish that ischemic heart disease caused his death.  

Unless there is affirmative evidence to the contrary, or evidence to establish an intercurrent injury or disease which is a recognized cause of ischemic heart disease was suffered by the Veteran between the date of separation from service and the onset of his ischemic heart disease, or that his ischemic heart disease was due to his own misconduct, service-connection for the cause of death of the Veteran from ischemic heart disease must be granted.  

In a May 2006 letter, Dr. R.O., who treated the Veteran in the year prior to his death, opined that the Veteran's PTSD caused his heavy tobacco and alcohol consumption, which in turn caused the coronary artery disease, which caused his death.  A September 1984 discharge summary from Glennwood Regional Medical Center notes that the Veteran was a heavy smoker.  During the course of the appeal, the Board referred the matter for a Veterans Health Administration expert opinion as whether the Veteran's PTSD caused or substantially and materially contributed to his death.  In April 2009, Dr. "J.H." noted that the Veteran had a number of risk factors for heart problems, including his sex, a family history of heart disease, a history of heavy smoking, and polycystic kidney disease with chronic renal failure requiring dialysis.  

The Board does not find that any of this evidence, or any other evidence of record, rises to the level to be considered "affirmative evidence to the contrary", or establishes an intercurrent injury or disease which is a recognized cause of ischemic heart disease was suffered by the Veteran between the date of separation from service and the onset of his ischemic heart disease, or that his ischemic heart disease was due to his own misconduct.  The evidence is more in the nature of possibilities than anything else.  Hence, operation of 38 U.S.C.A. § 1113 does not stand in the way of granting service connection for the cause of the Veteran's death.  

All elements for service connection for the cause of the Veteran's death have been made. He served in Vietnam during the time frame for which it is presumed he was exposed to an herbicide agent, at the time of his death he suffered from ischemic heart disease, and the cause of his death was ischemic heart disease. Service connection for the cause of the Veteran's death must therefore be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


